Citation Nr: 1233043	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-07 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for Parkinson's Disease (to include tremors of the upper extremities), to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a skin disability claimed as seborrheic keratosis.

3.  Entitlement to a rating in excess of 20 percent for left foot tarsal tunnel syndrome.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable rating for scars to the right thigh and leg.

6.  Entitlement to a total evaluation on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.

These matters are before the Board of Veterans' Appeals on appeal from an October 2007 rating decision issued by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's rating from 10 percent to 20 percent for tarsal tunnel syndrome; continued a 50 percent rating for PTSD; continued a noncompensable ratings for scars of the right thigh/leg; denied service connection for left knee arthritis; and denied TDIU.  Also on appeal is an August 2008 rating decision that denied service connection for seborrheic keratosis and for a disability manifested by tremors (now characterized as Parkinson's disease.)

In September 2009, a local hearing was held before a Decision Review Officer (DRO).  At the DRO hearing, the Veteran withdrew the issue of service connection for left knee arthritis.  Consequently, such issue is no longer in appellate status and will not be considered in this decision.

The issues of entitlement to an increased rating for left foot tarsal tunnel syndrome and of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The medical evidence fails to relate the Veteran's tremors to his period of service; the Veteran is not shown to have a current diagnosis of Parkinson's disease.

2.  A skin disability, claimed as seborrheic keratosis, was not manifested during active military service, nor is it otherwise related to such service.

3.  Throughout the entire period under appellate review, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships.

4.  The Veteran's service-connected scars on his right thigh and leg are superficial and do not result in limitation of motion or loss of function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease, initially claimed as tremors to the upper extremities, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 ((West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a skin disability, claimed as seborrheic keratosis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Code 9411 (2011).

4.  The criteria for compensable ratings for scars right leg and thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Code 7803 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000  (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the service connection claims, the Veteran was sent a letter in June 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, complete notice was not sent prior to the initial adverse determination on appeal and no further development is required with respect to the duty to notify on these issues.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A May 2007 letter, issued prior to the initial adjudication, advised the Veteran of VA's duties to notify and assist in the development of the claims.  The letter also explained how VA establishes disability ratings and effective dates.  Such communication also informed him of the evidence necessary to substantiate his claims (to include TDIU), the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied and no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  Moreover, his statements, to include testimony, in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in May 2007, June 2007, November 2008, June 2009, and September 2011.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Notably, VA examinations were not provided for the Veteran's Parkinson's and seborrheic keratosis claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 
These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the service treatment records are silent as to any complaints or treatment for a disability manifested by tremors or for any skin problems.   Moreover, the post-service evidence does not indicate any relationship of such disabilities to his military service.  In this regard, the Board notes that numerous VA treatment records have been associated with the claims file.  None of these records contain a diagnosis of, or reflect manifestations related to, Parkinson's disease.  For all of these reasons, the evidence does not indicate that such disabilities require examinations, even under the low threshold of McLendon. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

The Veteran's service treatment records (STRs) show no treatment for or complaints of seborrheic keratosis or Parkinson's disease (or any other disorder manifested by tremors).  Notably, no separation examination is included with the Veteran's STRs.

VA treatment records dated from March 2005 to September 2011 show intermittent treatment for complaints of bilateral hand tremors and skin tags and sebaceous cyst.  

Post-service, a June 2006 VA dermatology surgical treatment record documents care for seborrheic keratosis.  A June 2007 VA treatment record documents possible essential tremor with no evidence of Parkinsonism, which was likely worsened by undertreated hypothyroidism.  

Upon July 2007 VA neurology outpatient examination, the Veteran reported bilateral hand tremors that began 30 years ago and had increased in severity within the last 5 years.  He had seen a private neurologist about 10 years prior and was on an unknown medication that helped his tremors.  The Veteran denied gait difficulties and bradykinesia/dyskinesia.  He had no problems with falling, freezing, or retropulsion, and there was no evidence of autonomic or bulbar dysfunction.  The diagnosis was bilateral hand tremors. 

On an April 2010 VA neurology consultation, the Veteran reported bilateral hand tremors since his childhood.  He reported that since his left nephrectomy in October 2009, his tremors had increased in severity.  The examiner noted that there was no evidence of Parksinsonian features.

Parkinson's disease (tremors):

The Veteran contends that his alleged disability manifested by tremors, and claimed as Parkinson's disease, is related to herbicide exposure.  In this case, the Board finds that service connection for Parkinson's disease or tremors is not warranted on a direct basis.  See 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303.  With regard to presumptive service connection based on in-service herbicide exposure, the Board finds that the Veteran does have "service in Vietnam," such that exposure to herbicides may be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemia, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  In this case, service personnel records demonstrate in-country service in the Republic of Vietnam during the Vietnam Era, and therefore, his exposure to herbicides is presumed.

Notwithstanding the Veteran's presumed exposure to herbicides, a review of the evidence of record fails to demonstrate treatment for or a diagnosis of Parkinson's disease or that any current tremors are attributable in any way to service.  In this respect, the Veteran's service treatment records are negative for bilateral hand tremors and are negative for any findings of Parkinson's disease and Parkinsonism.  

A review of the post-service treatment records also fails to reveal any diagnosis of Parkinson's disease.  Indeed the treatment records have documented that the Veteran does not have Parkinson's disease.  Furthermore, the Veteran's bilateral tremors have been attributed to his non-service connected under-treated hypothyroidism or, alternatively, as a residual to a non service-connected surgery.

As noted previously, Parkinson's disease and Parkinsonism is one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure in Vietnam during the Vietnam era.  However, there is no medical evidence reflecting that the Veteran has ever been diagnosed with Parkinson's disease.  Service connection is therefore not warranted for this disability on a presumptive basis. 

The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that he has Parkinson's disease, service connection for this disorder is not warranted in the absence of proof of a current disability.  VA examiners have noted a history of essential tremors, and indicated that there is no evidence of Parkinson's disease or Parkinsonism.  This medical evidence is highly probative, and the Board attaches much weight to it. 

The Veteran is competent to testify as to observable symptoms; however, under the circumstances of this case, involving a complex disorder such as Parkinson's disease that is not observable, he is not competent to render a medical diagnosis. See Barr, 21 Vet. App. at 303. 

The weight of the evidence is against a finding that the Veteran has had Parkinson's disease at any time during the appeal period.  Furthermore, his essential tremors have been attributed to non-service connected disabilities.  As the preponderance of the evidence is against the claim for service connection for Parkinson's disease, to include essential tremors, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  

Seborrheic keratosis:

The Veteran contends that he has a skin disability that is attributed to his military service.

The Board finds that there is no basis for awarding service connection for a skin disability.  The Veteran's STRs are completely silent with respect to any skin problems.  As noted, there was no separation examination included in the file.  Moreover, there is no competent medical evidence of record linking a current skin disability to active service.  

There is also no evidence of continuous symptoms in this case.  In fact, at his September 2009 hearing before a Decision Review Officer, the Veteran stated that he was given pills for a fungal rash while he was in service.  He stated that it cleared up.  He then very clearly stated that he no longer has any symptoms.  When asked if he wished to withdraw the claim, he answered in the negative, explaining that he did not know if the rash would someday return.  

The Veteran's own testimony, then, as detailed above, weighs against a finding of continuity of skin symptoms since his active service.

In conclusion, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for skin disability, claimed as seborrheic keratosis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Increased ratings:

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and  injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in claims for increase, when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 


PTSD:

The Veteran contends that a rating in excess of 50 percent is warranted for his PTSD.

Historically, a June 2004 rating decision granted the Veteran's claim for service connection for PTSD and assigned a 10 percent rating.  In June 2004, he submitted a timely notice of disagreement.  A December 2004 rating decision assigned a 50 percent rating for PTSD effective from March 24, 2004 (the date of the original claim); subsequently in a July 2005 statement,  the Veteran indicated that he was satisfied with the 50 percent rating for PTSD.  In March 2007, the Veteran submitted a claim for an increased rating for PTSD.

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In evaluating the present case, the Board finds that the Veteran's PTSD symptomatology throughout the appeal period does not meet the criteria for assignment of the next-higher 70 percent rating.

VA mental health treatment records dated from 2007 to 2011 show ongoing treatment for service-connected PTSD.  Symptoms included sleep disturbance due to nightmares, anxiety, and irritability.  The Veteran consistently denied suicidal and homicidal ideation.  His GAF ranged between 50 and 55.  On one occasion he was described as disheveled.  On multiple occasions he was described as cheerful.  In November 2008, his conversation was "focused and fluid."  

On May 2007 VA PTSD examination, the Veteran reported ongoing difficulties with nightmares about Vietnam and his service in Korea, and he indicated that the nightmares occurred about four to five times per week.  He described efforts to avoid speaking about the war and avoidance of thoughts of the war, though reported no intrusive thoughts of distress to reminders.  He reported chronic sleep disturbance and stated that the slightest noise will wake him up from sleep and he will be up multiple times during the night.  He also reported some hypervigilance.  Specifically, if he heard sounds around his neighbor's home, he would get up in order to seek out the source of the noise.  Additionally, he indicated that he still felt somewhat uncomfortable among crowds and preferred to spend his time at home.  

On mental status evaluation, the Veteran was appropriately dressed; his speech was somewhat pressured; his mood and affect were euthymic; he denied suicidal or homicidal ideation and there was no evidence of thought disorder; his thought process was logical and goal directed; there was no perceptual disturbances; his insight was fair; and his judgment was good.  His GAF score was 59.  

On November 2008 VA PTSD examination, the Veteran reported his frustration with the VA disability process and indicated that his recent depression stemmed from this frustration.  He continued to experience nightmares approximately 4 times a week related to Vietnam.  He reported ongoing irritability.  The Veteran reported a close relationship with his wife of 41 years and their two adult children.  He reported that he had a few friends that he enjoys going fishing with.   Also, he worked out daily at the gym.  

Upon mental status examination, the Veteran was unshaven; he was casually dressed in slightly ripped pants; his mood was depressed and his affect was not congruent with his mood- as he smiled broadly and laughed frequently during the evaluation; he denied current suicidal ideation; he denied homicidal ideation; his thought process was logical and goal-directed; there was no auditory or visual hallucinations; his cognition was not formally tested; his insight and judgment were fair.  Current GAF score was noted to be 54.  The examiner's summary essentially indicated that the Veteran's PTSD symptoms appeared to be highly similar to those described at his last VA examination.

In a November 2008 statement the Veteran's wife reported that his behavior was becoming more aggressive and that he constantly talked about suicide.  She indicated that sometimes the Veteran woke up disoriented and that he was getting more forgetful of relative's names.  She indicated that every time the Veteran left the house he had a confrontation with someone.  His hygiene was also deficient, as he would put off washing for 2 to 4 days at a time.

On June 2009 VA PTSD examination, the Veteran reported that since his last examination "everything has changed,"  He reported a general increase in his overall distress level, which he attributed to his difficulties getting approval for his claims.  He indicated that VA was the main cause for his depression because of their requests for continuous information.  The Veteran reported that his marriage was for the most part good.  He also had an alright relationship with his adult children.  He also had a close relationship with his sister and he went fishing often.  Regarding PTSD symptoms, he continued to experience nightmares about Vietnam three to four times a week, which adversely effected his sleep.  He also reported intrusive memories three to four times a month.  Interpersonally, he had been very nasty recently to people.  He further reported that his concentration was terrible and that his mind drifted very easily.  He was on guard frequently, especially when driving, though he denied an exaggerated startle response.  

On mental status evaluation, the Veteran was casually dressed and neatly groomed.  He was oriented in all spheres and his speech and language were within normal limits.  His thought processes were tangential and tended to focus on the perceived injustices that have been done to him by the VA.  His mood was generally angry and depressed.  His affect was of full range and was consistent with mood.  There was no evidence of hallucination or delusions.  Further, there was no evidence of obsessions or compulsions.  The Veteran did report having thoughts about death and suicide "now and then," but specifically denied intent to harm himself or kill himself.  His short-term and long-term memory appeared to be intact and his concentration was generally adequate.  A GAF score of 52 was assigned.  The examiner opined:

"The Veteran continues to meet the diagnostic criteria for PTSD secondary to his experiences during the Vietnam war for which he was awarded the Purple Heart.  The Veteran's symptoms appear to be generally either unchanged from his last examination seven to eight months ago or slightly more severe.  In particular, the Veteran's sleep appears to have decreased in quality and he appears to be having more intrusive memories about the Vietnam War.  These symptoms continue to cause mild to moderate interference with his overall functioning, impairing his ability to engage in interpersonal relationships and engage in recreational activities.  In particular, the Veteran reported an increase in acting out on his anger.  The PTSD checklist also indicates a moderate to severe level of PTSD symptoms.  Overall, since his last examination the Veteran's symptoms have increased slightly in severity and his overall level of functional impairment has also increased slightly (less socially engaged and fewer recreational activities)."

On September 2011 VA psychiatric examination, the Veteran reported symptoms of anxiety and chronic sleep impairment.  On mental status examination the examiner noted that the Veteran appeared to be highly functioning and that his symptoms would likely cause mild discomfort when interacting with other people.  His ability to maintain a logical thinking process appeared adequate and he exhibited no gross impairment in thought processes, delusions, or hallucinations; his affect was full and he was deemed to not be a danger to himself or others.  The examiner reported that the Veteran continued to meet all the criterion for PTSD and a GAF score of 60 was assigned.  The examiner also noted that the level of occupational and social impairment with regard to PTSD was due to mild or transient symptoms, which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  Additionally, the examiner opined that the Veteran's psychiatric disability did not preclude him from gainful employment or suggest an inability to work and indicated that there was neither an unusual or exceptional disability picture warranting the assignment of a total disability rating.

In light of this evidence, assignment of the next-higher 70 percent rating is not warranted here.  Indeed, the Veteran's symptoms are not shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In so finding, the Board notes that his speech and thought processes were normal, he was fully oriented, and he was consistently shown to have good hygiene and personal appearance.  Moreover, the VA examination results and the VA treatment records, show no indication of obsessional rituals which interfere with routine activities.   

This evidence also fails to consistently show a disability picture involving flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  While there is some indication of difficulty in establishing and maintaining effective work and social relationships, there is no showing of an inability to have effective relationships.  For example, despite his irritability, he maintained social contact with friends and maintained his longstanding marriage.  He also reported being close with a sister and having at some relationship with his children.  Additionally, the Board finds highly probative the GAF scores assigned by the VA examiners, between 52 and 60.   Notably, the scores are consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

To the extent that the evidence indicates suicidal ideation, this symptom alone has not been shown to have impacted the Veteran's ability to maintain relationships, as noted above.  Further in this regard, the Board acknowledges the November 2008 letter from the Veteran's wife, in which she indicated that the Veteran was argumentative, suicidal, and in poor management of his hygiene.  She explained that he did not believe he had a problem and thus did not tell his treatment providers all of his symptoms.  However, the Board can only rate the disability based on the evidence available, which primarily consists of the Veteran's reports of symptoms made in treatment, and upon VA examination.  Such evidence, overall, does not presently support an evaluation in excess of 50 percent.  

Most importantly, the pertinent evidence overall shows that the Veteran's psychiatric symptoms throughout this time period were not productive of 
Occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  To the contrary, while the Veteran is not currently working, the evidence specifically shows that his PTSD does not inhibit employment.  Furthermore, he lives with his wife of 41 years, and at times gets together with his friends to go fishing.  He also professes to have a close relationship with his sister and with his children.  Overall, the evidence shows a psychiatric disability picture more consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).

Thus, the psychiatric symptomatology throughout the entire appeal period is best contemplated by the current 50 percent disability rating.  The next higher, 70 percent, rating is not assignable.  See 38 C.F.R. § 4.130, Code 9411.  "Staged ratings'"' are not warranted during this period of review because the schedular criteria for a higher rating were not met at any time during the period.  See Hart, 21 Vet. App. at 505.

Scars

The Veteran contends that compensable ratings are warranted for his service-connected right thigh and leg scars.

VA treatment records dated from 2007 through 2011 show no specific treatment for scars.

On June 2007 VA scars examination, the right thigh revealed 1 3/4 x 2 inches; there was no pain in the scar with examination; there was adherence to the underlying tissue; the scar was hypopigmented; the scar was not unstable; there was depression of the surface contour of the scar with palpation; the scar was 1/6 inch deep; there was no limitation of motion or other limitation of motion caused by the right thigh scar.  

On September 2011 VA scars examination, physical examination of scars to the right thigh and right leg revealed a 1 3/4 inch by 2 inch scar; there was no pain on examination of the scar; the scar was adherent to underlying tissues; the scar texture was irregular and atrophic; the scar was hypopigmented; the scar was not depressed and was stable; the scar was 1/6 inch deep; there was no inflammation, edema or keloid formation; there was no induration or inflexibility of the skin in the area of the scar and there was no limitation of function caused by the scar.

At the outset, the Board notes that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  As the claim for increase was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claim under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.  

When applying the various Codes that might be applicable to the Veteran's service-connected scars, it is noted that he does not have a disfigurement of the head, face, or neck.  Thus Code 7800 is not for application.  

Code 7801 provides a 10 percent evaluation for scars that are deep or that cause limited motion, and have an area of at least six square inches (39 sq. cm.).  Note (2) under Code 7801 provides that a deep scar is "one associated with underlying soft tissue damage."  

As the treatment records available for review, to include VA examination reports, do not reflect underlying soft tissue damage, and as the scars do not result in limitation of motion or loss of function, Code 7801 does not enable a higher rating.  

Diagnostic Code 7802 provides a 10 percent evaluation for scars that are superficial, do not cause limited motion, and have an area of 144 square inches (929 sq. cm.) or greater.  As noted above, the Veteran's scars are 1 3/4 inch to 2 inch, and essentially are hypopigmented.  Therefore, a higher evaluation is not warranted on this basis.  

Diagnostic Code 7803 provides a 10 percent evaluation for superficial and unstable scars.  An unstable scar is specifically defined under Diagnostic Code 7803 as one "where, for any reason, there is frequent loss of covering of skin over the scar."  None of the medical evidence of record, including the VA examination reports, has noted loss of skin covering as a result of the Veteran's scars.  Accordingly, Diagnostic Code 7803 does not provide for compensable evaluations under the circumstances of this case.  

Diagnostic Code 7804 provides a 10 percent evaluation for superficial and painful scars.  There is no clinical evidence of record indicating that the Veteran's scars are painful.  In fact, clinical evaluations during all VA examinations document that the scars were not painful.  The Veteran himself has reported that his scars can be painful, and that at times they pinch.  See September 2009 Decision Review Officer Hearing Transcript.  He is competent to report symptoms of pain, but in this case the objective findings, which consistently show nontender scars, are afforded more probative weight.  Accordingly, a higher rating is not warranted under Diagnostic Code 7804.  

The Board additionally observes that no underlying muscle injuries have been medically identified.  As such, rating the disabilities under 38 C.F.R. § 4.73 is not appropriate.  

The Board will also analyze the Veteran's scars under Code 7805.  Under this code section, scars are evaluated on the basis of any related limitation of function of the body part that they affect.  See 38 C.F.R. § 4.118, Code 7805.  

The competent and probative medical evidence of record demonstrates that there is no functional loss resulting from the scars associated with the right thigh and leg.  Indeed, the evidence of record shows that the Veteran's service-connected scars are not currently problematic.  Thus, they are currently asymptomatic and cause no limitation of function of the body part they affect.  The VA examination report is congruent with the rest of the clinical record on appeal, which is pertinently absent any complaints or findings associated with the Veteran's service-connected scars.  

In summary, the medical evidence of record does not indicate that the Veteran's service-connected scars associated cause any functional loss or indeed any other problems.  Thus, it can be said that while there is some adherence to the underlying tissue, there is no tenderness on palpation.  Moreover, it also noted that these scars do not result in limitation of motion or function, any underlying soft tissue damage, and any skin ulceration or breakdown.  Accordingly, the criteria for compensable evaluations have not been met.

Extraschedular Consideration:

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of PTSD and scars of the right thigh and leg, but the pertinent evidence, as discussed above, reflects that those manifestations are not present in this case.  Indeed, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  As the rating schedule is adequate to evaluate the disabilities, the disability pictures are not shown to be exceptional or unusual, and therefore, referral for extraschedular consideration is not in order. 



ORDER

Service connection for Parkinson's Disease (to include tremors of the upper extremities), to include as due to Agent Orange exposure is denied.

Service connection for a skin disability claimed as seborrheic keratosis is denied.

A rating in excess of 50 percent for PTSD is denied.

A compensable rating for scars to the right thigh and leg is denied.


REMAND

With respect to the claim of an increased rating for tarsal tunnel syndrome, additional development is required.  Specifically, the September 2011 podiatry examination is found to be deficient, as discussed below.  

The examiner in September 2011 found that the Veteran's tarsal talar syndrome was moderate in degree and indicated that the disability did not impact his ability to work.  The objective findings noted in the report appear consistent with the examiner's ultimate conclusion.  However, the claims folder was not available for review by the examiner.  This is significant here because at a prior examination in 
June 2007, the Veteran had reported flare-ups that occurred about once a week, during which time he could not put any weight on the foot at all.  During such periods, he was unable to perform activities of daily living.  Flare-up episodes would last all day.  

It does not appear that the Veteran reported flare-ups at the most recent September 2011 examination, though it is unclear whether the examiner inquired on this point.  In any event, it appears that the examiner was unaware of the past history of flare-ups within the rating period on appeal.  Such flare-ups require further commentary.  In this regard, the United States Court of Appeals for Veterans Claims has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups. Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  

Because the Board must consider whether limitation of motion may establish a basis for a higher rating, remand is necessary.  Without further clarification of the Veteran's range of motion in her lumbar spine during flare-ups, the Board is without medical expertise to determine the current severity of the disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claim for entitlement to TDIU, the Board notes that this issue is inextricably intertwined with lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file (either in paper form or via electronic entry to Virtual VA) all records of VA treatment since May 2011.

2.  The RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected left foot tarsal tunnel syndrome.  The claims folder must be reviewed by the examiner in its entirety in conjunction with the examination, and any indicated tests or studies should be completed.

The examiner must be provided a copy of the relevant criteria for rating foot disabilities, and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.

The examiner must conduct complete range of motion testing.  He or she should indicate whether there is any additional limitation of motion on repetition due to factors such as pain, weakness, fatigability, or incoordination.  He or she should also specifically discuss whether there is any additional functional loss attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

The examiner should also state whether it is at least as likely as not that the Veteran's service-connected left tarsal tunnel syndrome, alone or in concert with his service-connected PTSD, diabetes mellitus, shrapnel wound scar of the left foot, scars of the right thigh and leg, and scars of the iliac crest, left knee, and left calf, 
precludes him from securing and following substantially gainful employment.  

The examiner must explain the rationale for all opinions given.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's increased rating claim for lumbar spine, as well as entitlement to TDIU.  If the benefits sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


